FILED
                             NOT FOR PUBLICATION                             APR 01 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 LEONARD NEELY,                                   No. 08-16332

               Plaintiff - Appellant,             D.C. No. 2:07-cv-00003-GEB-
                                                  CMK
   v.

 B. C. ADAMS,                                     MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        California state prisoner Leonard Neely appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action, without prejudice, for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
failure to exhaust administrative remedies as required by the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s dismissal for failure to exhaust, and for

clear error its factual determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th

Cir. 2003). We affirm.

       The district court properly dismissed the action because Neely did not

exhaust administrative remedies before filing his complaint in federal court. See

McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (holding that

exhaustion under § 1997e(a) must occur prior to commencement of the action); see

also Ngo v. Woodford, 539 F.3d 1108, 1109 (9th Cir. 2008) (noting that “proper

exhaustion” requires adherence to administrative procedural rules). Further,

Neely’s conclusory pleadings and submissions opposing the motion to dismiss

were insufficient to show that prison officials frustrated his ability to grieve.

       Neely’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                                2                                       08-16332